

116 HR 1375 : Provide Accurate Information Directly Act
U.S. House of Representatives
2020-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 1375IN THE SENATE OF THE UNITED STATESDecember 9, 2020Received; read twice and referred to the Committee on FinanceAN ACTTo amend title XVIII of the Social Security Act to provide for transparency of Medicare secondary payer reporting information, and for other purposes.1.Short titleThis Act may be cited as the Provide Accurate Information Directly Act or PAID Act.2.Transparency of medicare secondary payer reporting information(a)In generalSection 1862(b)(8)(G) of the Social Security Act (42 U.S.C. 395y(b)(8)(G)) is amended—(1)by striking information.—The Secretary and insertinginformation.—(i)In generalThe Secretary; and(2)by adding at the end the following new clause:(ii)Specified informationIn responding to any query from an applicable plan related to a determination described in subparagraph (A)(i), the Secretary, notwithstanding any other provision of law, shall provide to such applicable plan—(I)whether a claimant subject to the query is, or during the preceding 3-year period has been, entitled to benefits under the program under this title on any basis; and(II)to the extent applicable, the plan name and address of any Medicare Advantage plan under part C and any prescription drug plan under part D in which the claimant is enrolled or has been enrolled during such period..(b)Effective dateThe amendments made by subsection (a) shall apply with respect to queries from plans made on or after the date that is one year after the date of the enactment of this Act.3.Deposit of savings into medicare improvement fundSection 1898(b)(1) of the Social Security Act (42 U.S.C. 1395iii(b)(1)) is amended by striking $0 and inserting $30,000,000.4.Determination of Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.Passed the House of Representatives December 8, 2020.Cheryl L. Johnson,Clerk